Garrett, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Commissioner of Patents affirming the decision of the examiner of trade-mark interferences refusing to appellant registration of the word “Featherweight” as-a trade-mark for use on concrete roof slabs.
Rejection was based upon the finding that the mark is descriptive-of the character or quality of the goods. The registration of such marks is prohibited by the language of section 5 of the trade-mark registration act of February 20, 1905, which reads:
* * * Tliat no mark which consists merely * * * in words * * * descriptive of the goods with which they are used, or of the character or quality of such goods * * * shall be registered under the terms of this act.
Appellant’s principal argument is that “Featherweight” applied to concrete roofing blocks, which by the very nature of the material composing them are necessarily heavy, is such a manifest exaggeration as not to be descriptive or misdescriptive.
It is our opinion that the decisions below were well founded and sound in principle.
“ Featherweight ” is a common English word, the first meaning of which, as given in the latest edition of Webster’s New International Dictionary, is “A very light weight.” The same authority incites that when used in relation to sports, such as horse racing, boxing, and wrestling, the word implies the lightest class of jockeys, boxers, or wrestlers.
While concrete roofing slabs are naturally heavy, undoubtedly there are degrees of weight dependent upon different factors, and we can conceive of no impression which an observer would derive from seeing the word on such article except the impression that, comparatively speaking, the article was of very light weight. Hence f.he word as appellant proposes to use it seems obviously- descriptive.
The decision of the Commissioner of Patents is affirmed'^